Per Curiam.
It is ordered that the request for an order dismissing the appeal be not considered, for the reason that no proper motion in that behalf has been filed or made, and for the further reason that the request is not signed or made by counsel of record herein.
(Mr. Chief Justice Brantly, having been of counsel, does not participate in the foregoing order.)
Per Curiam.
Appellant’s motion to dismiss this appeal is granted, and the appeal is hereby dismissed at the cost of the appellant.
(Mr. Chief Justice Brantly, having been of counsel in the court below, does not participate in the foregoing order.)